DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20, in the reply filed on February 10, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Odajima et al. (US 2004/0241274) in view of Nguyen et al. (US 2003/0093047).

While Odajima et al. teach that the fiber slurry includes fibers (see throughout reference including paragraphs 0040, 0042 and 0043) including cellulose ester fibers (paragraph 0043), Odajima et al. does not explicitly teach that the fiber slurry includes both cellulose fibers and cellulose ester staple fibers.
Nguyen et al., however, disclose cellulose fiber articles where the cellulose fiber may be a combination of cellulose fiber (pulp) and cellulose staple fibers (paragraph 0026). Since Nguyen et al. establish that it was known at the time of the filing of the application to have used a combination of cellulose fiber (pulp) and cellulose staple fibers (paragraph 0026), it would 

In regard to claim 13, Odajima et al. and Nguyen et al. teach the process as discussed above in regard to claim 12. Odajima et al. teach that the forcing step includes reducing the pressure of said mold to draw said liquid out of one or more holes in said contoured forming mold (see, for example, paragraph 0051).

In regard to claims 15 and 16, Odajima et al. and Nguyen et al. teach the process as discussed above in regard to claim 12. While Odajima et al. and Nguyen et al. do not explicitly teach refining of the cellulose fibers in the liquid, one of ordinary skill in the art at the time of the filing of the application would have recognized that such refining is a well known part of the formation of such fiber molded articles, and that such refining would necessarily occur in the liquid (and, in regard to claim 16, that the cellulose fibers would be added to the liquid before the refining would begin). In regard to the claimed relative amount of cellulose ester staple fiber and cellulose fiber, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the relative amounts of the two fibers, in order to achieve the desired combination of properties, such as ease of molding of the article and strength of the article, depending upon the particular desired results based on the particular intended end use of the article.


In regard to claim 18, Odajima et al. and Nguyen et al. teach the process as discussed above in regard to claim 12. Odajima et al. teach that the water content of the article after the dewatering step (c) is 40-90% (paragraph 0053), which results in a solids content that greatly overlaps with the claimed range of 10 to 55%. While Odajima et al. and Nguyen et al. do not explicitly teach the other two ranges recited in claim 18, one of ordinary skill in the art at the time of the filing of the application would have expected that the properties recited in claim 18 for the article taught by Odajima et al. and Nguyen et al. at the stages applicable for each property would fall within each of the ranges recited in claim 18. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Odajima et al. (US 2004/0241274) in view of Nguyen et al. (US 2003/0093047) and in further view of Buchanan et al. (USPN 6,228,895).

In regard to claim 14, Odajima et al. and Nguyen et al. do not teach that a plasticizer is applied to the wet-formed article after step (c).
Buchanan et al., however, disclose an article formed from a combination of cellulose fiber and cellulose ester fiber, where the article is coated with a plasticizer, either on the wet intermediate stage of making the article or on dried form of the article (col. 9, lines 61-65 and claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the plasticizer of Buchanan et al. to the wet-formed article after the dewatering step (c) taught by Odajima et al. and Nguyen et al., since it is known to apply plasticizer to a cellulose fiber article in the process of forming the article, as taught by Buchanan et al.

In regard to claim 19, Odajima et al. and Nguyen et al. do not explicitly teach that the degree of substitution of the cellulose ester is 2.5 or less. Buchanan et al., however, disclose an article formed from a combination of cellulose fiber and cellulose ester fiber, where the degree of substitution of the cellulose ester is 1.0 to 3.0 (col. 4, lines 14-16). Since Buchanan et al. establish that a degree of substitution of a cellulose ester is 1.0 to 3.0 for a cellulose ester fiber of a fibrous article was a known range to those of ordinary skill in the art (col. 4, lines 14-16), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a cellulose ester having a degree of substitution that falls within the range taught by Buchanan et al., including such values that overlap with the claimed range and the range taught by Buchanan et al., which is 1.0 to 2.5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782